         Case 1:19-cv-05903-JGK Document 17 Filed 11/15/19 Page 1 of 2



CADWALADER                                                                  Cadwalader, Wickersham & Taft LLP
                                                                            200 liberty Street, New York, NY 10281
                                                                            Tel +1 212 604 0000 Fax +1 212 604 6666
                                                                            www.cadwalader.com

 USDC SONY
 DOCUMENT
 El.ECTRONICALL Y FILED
 DOC#
 DATE F-l-LE_D_:___IT-fY:TC,___
      Novem6erI'3';"26-f~r~-----.,

      VIAECF

      Honorable John G. Koeltl, U.S.D.J.
      Daniel Patrick Moynihan
      United States Courthouse
      500 Pearl Street
      New York, NY 10007-1312

      Re:     EXP Realty Advisors Associates, Inc. v. EXP Realty, LLC et. al, 1: 19-cv-5903-
              JGK

      Dear Honorable Judge Koeltl:

              We write on behalf of Plaintiff EXP Realty Advisors Associates, Inc. ("Plaintiff')

      regarding the Initial Conference that was adjourned from September 23, 2019 and October 23,

      2019, and is currently scheduled for November 21, 2019 at 4:30 p.m. Before sending this letter

      to the Court, a copy of it was provided to Brian Bodine, counsel for Defendants EXP Realty,

      LLC and EXP World Holdings, Inc. (collectively, "Defendants"). Mr. Bodine indicated that

      the Defendants consent to the adjournment requested below.


              On September 18, 2019, the Defendants executed a Waiver of Service, resulting in their

      response to the Complaint being due by November 18, 2019. Since executing this waiver, the

      Parties have been negotiating in good faith to attempt to resolve the matter, and have

      exchanged various offers and counter-offers, with the Defendants currently considering a

      counter-offer from Plaintiff. The Parties therefore request that the Initial Conference



      Howard Wizenfeld Tel +1 212 504-6050 Fax +1 212 504-6666 howard.wizenfeld@cw1.com
      Case 1:19-cv-05903-JGK Document 17 Filed 11/15/19 Page 2 of 2



CADWALADER



    Honorable John G. Koeltl, U.S.D.J.
    November 15, 2019

    scheduled for November 21, 2019 be adjourned until December 16, 2019, or such other date as

    may be convenient for the Court, so as to provide the Parties with sufficient time to fully

    explore these settlement options. The Initial Conference was originally scheduled for

    September 23, 2019, and two previous requests for adjournment for this hearing date have been

    requested and granted. No other scheduled dates would be affected by this adjournment.


           Thank you for your consideration of this adjournment request.




                                                                 Respectfully Submitted,


                                                                 Isl Howard Wizenfeld
                                                                 Howard Wizenfeld


    cc: Brian Bodine, via e-mail (BodineB@LanePowell.com)




                                                                                                  Page2
